 



Exhibit 10.10
NEW CENTURY FINANCIAL CORPORATION
2004 PERFORMANCE INCENTIVE PLAN
DIRECTOR RESTRICTED STOCK AWARD AGREEMENT
     THIS DIRECTOR RESTRICTED STOCK AWARD AGREEMENT (this “Award Agreement”) is
dated as of                      (the “Award Date”) by and between New Century
Financial Corporation, a Maryland corporation (the “Corporation”), and
                     (the “Director”).
W I T N E S S E T H
          WHEREAS, pursuant to the New Century Financial Corporation 2004
Performance Incentive Plan (the “Plan”), the Corporation hereby grants to the
Director, effective as of the date hereof, a restricted stock award (the
“Award”), upon the terms and conditions set forth herein and in the Plan.
          NOW THEREFORE, in consideration of services rendered and to be
rendered by the Director, and the mutual promises made herein and the mutual
benefits to be derived therefrom, the parties agree as follows:
     1. Defined Terms. Capitalized terms used herein and not otherwise defined
herein shall have the meaning assigned to such terms in the Plan.
     2. Grant. Subject to the terms of this Award Agreement, the Corporation
hereby grants to the Director an Award with respect to an aggregate of
___restricted shares of Common Stock of the Corporation (the “Restricted
Stock”). The Corporation acknowledges that the consideration for the Restricted
Stock shall be the services rendered to the Corporation by the Director prior to
the applicable vesting date, the fair value of which is not less than the par
value per share of the Corporation’s Common Stock.
     3. Vesting. Subject to Section 8 below, the Award shall vest, and
restrictions (other than those set forth in Section 8.1 of the Plan) shall lapse
with respect to 100% of the shares of Restricted Stock on the first anniversary
of the Award Date.
     4. Continuance of Services. The Director agrees to serve as a member of the
Board in accordance with the Corporation’s Articles of Amendment and
Restatement, bylaws, and applicable law. The vesting schedule requires continued
service through each applicable vesting date as a condition to the vesting of
the applicable installment of the Award and the rights and benefits under this
Award Agreement. Service for only a portion of the vesting period, even if a
substantial portion, will not entitle the Director to any proportionate vesting
or avoid or mitigate a termination of rights and benefits upon or following a
termination of services as provided in Section 8 below or under the Plan.
Nothing contained in this Award Agreement or the Plan constitutes a continued
service commitment by the Corporation or interferes with the right of the
Corporation to increase or decrease the compensation of the Director from the
rate in existence at any time.
     5. Dividend and Voting Rights. After the Award Date, the Director shall be
entitled to cash dividends and voting rights with respect to the shares of
Restricted Stock subject to the

 



--------------------------------------------------------------------------------



 



Award even though such shares are not vested, provided that such rights shall
terminate immediately as to any shares of Restricted Stock that are forfeited
pursuant to Section 8 below.
     6. Restrictions on Transfer. Prior to the time that they have become vested
pursuant to Section 3 hereof or Section 7 of the Plan, neither the Restricted
Stock, nor any interest therein, amount payable in respect thereof, or
Restricted Property (as defined in Section 9 hereof) may be sold, assigned,
transferred, pledged or otherwise disposed of, alienated or encumbered, either
voluntarily or involuntarily. The transfer restrictions in the preceding
sentence shall not apply to transfers to the Corporation.
     7. Stock Issuance.
          (a) Book Entry Form. The Corporation shall issue the shares of
Restricted Stock subject to the Award in book entry form, registered in the name
of the Director with notations regarding the applicable restrictions on transfer
imposed under this Award Agreement; provided, however, that the Corporation may,
in its discretion, elect to issue such shares in certificate form as provided in
Section 7(b) below.
          (b) Certificates to be Held by Corporation; Legend. Any certificates
representing shares of Restricted Stock that may be delivered to the Director by
the Corporation prior to vesting shall be redelivered to the Corporation to be
held by the Corporation until the restrictions on such shares shall have lapsed
and the shares shall thereby have become vested or the shares represented
thereby have been forfeited hereunder. Such certificates shall bear the
following legend and any other legends the Corporation may determine to be
necessary or advisable to comply with all applicable laws, rules and
regulations:
“The ownership of this certificate and the shares of stock evidenced hereby and
any interest therein are subject to substantial restrictions on transfer under
an Agreement entered into between the registered owner and New Century Financial
Corporation. A copy of such Agreement is on file in the office of the Secretary
of New Century Financial Corporation.”
          (c) Delivery of Certificates Upon Vesting. Promptly after the vesting
of any shares of Restricted Stock pursuant to Section 3 hereof or Section 7 of
the Plan, the Corporation shall, as applicable, either remove the notations on
any shares of Restricted Stock issued in book entry form which have vested or
deliver to the Director a certificate or certificates evidencing the number of
shares of Restricted Stock which have vested (or, in either case, such lesser
number of shares as may be permitted pursuant to Section 8.5 of the Plan). The
Director (or the beneficiary or personal representative of the Director in the
event of the Director’s death or incapacity, as the case may be) shall deliver
to the Corporation any representations or other documents or assurances as the
Corporation or its counsel may determine to be necessary or advisable in order
to ensure compliance with all applicable laws, rules and regulations with
respect to the grant of the Award and the delivery of shares of Common Stock in
respect thereof. The shares so delivered shall no longer be restricted shares
hereunder.
          (d) Stock Power; Power of Attorney. If the Corporation elects to issue
share certificates to the Director, the Director shall be required to execute a
stock power, in a form

 



--------------------------------------------------------------------------------



 



prescribed by the Corporation, with respect to such shares. The Corporation
shall not deliver any share certificates in accordance with this Award Agreement
unless and until the Corporation shall have received such stock power executed
by such Director. The Director, by acceptance of the Award, shall be deemed to
appoint, and does so appoint by execution of this Award Agreement, the
Corporation and each of its authorized representatives as the Director’s
attorney(s)-in-fact to effect any transfer of unvested forfeited shares (or
shares otherwise reacquired by the Corporation hereunder) to the Corporation as
may be required pursuant to the Plan or this Award Agreement and to execute such
documents as the Corporation or such representatives deem necessary or advisable
in connection with any such transfer.
     8. Effect of Termination of Director’s Services.
          (a) General. Subject to earlier vesting as provided in Section 7 of
the Plan and except as expressly provided in this Section 8, if the Director
ceases to be a member of the Board for any reason, the Director’s shares of
Restricted Stock (and related Restricted Property) shall be forfeited to the
Corporation to the extent such shares have not become vested upon the Director’s
Severance Date (as defined below). Upon the occurrence of any forfeiture of
shares of Restricted Stock hereunder, such unvested, forfeited shares and
related Restricted Property shall be automatically transferred to the
Corporation, without any other action by the Director (or the Director’s
beneficiary or personal representative, in the event of the Director’s death or
disability, as applicable). No consideration shall be paid by the Corporation
with respect to such transfer. The Corporation may exercise its powers under
Section 7(d) hereof and take any other action necessary or advisable to evidence
such transfer. The Director (or the Director’s beneficiary or personal
representative, in the event of the Director’s death or disability, as
applicable) shall deliver any additional documents of transfer that the
Corporation may request to confirm the transfer of such unvested, forfeited
shares and related Restricted Property to the Corporation.
          (b) Death, Disability or Retirement. If the Director ceases to be a
member of the Board due to death, Disability or Retirement, the Director’s
shares of Restricted Stock (and related Restricted Property), to the extent not
previously vested, shall automatically become fully vested as of the Director’s
Severance Date. For purposes of the Award, “Disability” means a permanent and
total disability (within the meaning of Section 22(e)(3) of the Code or as
otherwise determined by the Administrator). For purposes of the Award,
“Retirement” means the cessation of the Director’s services as a member of the
Board at any time after the Director has attained age 66.
     Notwithstanding any other provision of this Section 8, the Director’s
“Severance Date” shall be the last day that the Director is a member of the
Board; provided, however, that if the Director ceases to be a member of the
Board (regardless of the reason) but, immediately thereafter, is employed by the
Corporation or one of its Subsidiaries, the Director’s Severance Date shall not
be the date the Director ceases to be a member of the Board but instead shall be
the last day that the Director is either or both (1) a member of the Board
and/or (2) employed by the Corporation or a Subsidiary.
     9. Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 7.1 of the Plan, the
Administrator

 



--------------------------------------------------------------------------------



 



shall make adjustments if appropriate in the number and kind of securities that
may become vested under an Award. If any adjustment shall be made under
Section 7.1 of the Plan or an event described in Section 7.3 of the Plan shall
occur and the shares of Restricted Stock are not fully vested upon such event or
prior thereto, the restrictions applicable to such shares of Restricted Stock
shall continue in effect with respect to any consideration or other securities
(the “Restricted Property” and, for the purposes of this Agreement, “Restricted
Stock” shall include “Restricted Property”, unless the context otherwise
requires) received in respect of such Restricted Stock. Such Restricted Property
shall vest at such times and in such proportion as the shares of Restricted
Stock to which the Restricted Property is attributable vest, or would have
vested pursuant to the terms hereof if such shares of Restricted Stock had
remained outstanding. To the extent that the Restricted Property includes any
cash (other than regular cash dividends provided for in Section 5 hereof), such
cash shall be invested, pursuant to policies established by the Administrator,
in interest bearing, FDIC-insured (subject to applicable insurance limits)
deposits of a depository institution selected by the Administrator, the earnings
on which shall be added to and become a part of the Restricted Property.
     10. Tax Withholding. The Corporation shall be entitled to require a cash
payment by or on behalf of the Director and/or to deduct from other compensation
payable to the Director any sums required by federal, state or local tax law to
be withheld with respect to the vesting of any Restricted Stock or other tax
withholding event with respect to the Award. Alternatively, the Director or
other person in whom the Restricted Stock vests may irrevocably elect, in such
manner and at such time or times prior to any applicable tax date as may be
permitted or required under Section 8.5 of the Plan and rules established by the
Administrator, to have the Corporation withhold and reacquire shares of
Restricted Stock at their fair market value at the time of vesting to satisfy
any withholding obligations of the Corporation or its Subsidiaries with respect
to such vesting. Any election to have shares so held back and reacquired shall
be subject to such rules and procedures, which may include prior approval of the
Administrator, as the Administrator may impose, and shall not be available if
the Director makes or has made an election pursuant to Section 83(b) of the Code
with respect to such Award or if withholding obligations arise other than in
connection with the vesting of such shares.
     11. Notices. Any notice to be given under the terms of this Award Agreement
shall be in writing and addressed to the Corporation at its principal office to
the attention of the Secretary, and to the Director at the Director’s last
address reflected on the Corporation’s payroll records, or at such other address
as either party may hereafter designate in writing to the other. Any notice
shall be delivered in person or shall be enclosed in a properly sealed envelope,
addressed as aforesaid, registered or certified, and deposited (postage and
registry or certification fee prepaid) in a post office or branch post office
regularly maintained by the United States Government. Any such notice shall be
given only when received, but if the Director is no longer a member of the
Board, shall be deemed to have been duly given five (5) business days after the
date mailed in accordance with the foregoing provisions of this Section 11.
     12. Plan. The Award and all rights of the Director under this Award
Agreement are subject to all of the terms and conditions of the provisions of
the Plan, incorporated herein by reference. In the event of a conflict or
inconsistency between the terms and conditions of this Award Agreement and of
the Plan, the terms and conditions of the Plan shall govern. The Director agrees
to be bound by the terms of the Plan and this Award Agreement. The Director

 



--------------------------------------------------------------------------------



 



acknowledges having read and understanding the Plan, the Prospectus for the
Plan, and this Award Agreement. Unless otherwise expressly provided in other
sections of this Award Agreement, provisions of the Plan that confer
discretionary authority on the Board or the Administrator do not (and shall not
be deemed to) create any rights in the Director unless such rights are expressly
set forth herein or are otherwise in the sole discretion of the Board or the
Administrator so conferred by appropriate action of the Board or the
Administrator under the Plan after the date hereof.
     13. Entire Agreement. This Award Agreement and the Plan together constitute
the entire agreement and supersede all prior understandings and agreements,
written or oral, of the parties hereto with respect to the subject matter
hereof. The Plan and this Award Agreement may be amended pursuant to Section 8.6
of the Plan. Such amendment must be in writing and signed by the Corporation.
The Corporation may, however, unilaterally waive any provision hereof in writing
to the extent such waiver does not adversely affect the interests of the
Director hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.
     14. Counterparts. This Award Agreement may be executed simultaneously in
any number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.
     15. Section Headings. The section headings of this Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.
     16. Governing Law. This Award Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Maryland without regard
to conflict of law principles thereunder.
          IN WITNESS WHEREOF, the Corporation has caused this Award Agreement to
be executed on its behalf by a duly authorized officer and the Director has
hereunto set his or her hand as of the date and year first above written.

                  NEW CENTURY FINANCIAL       DIRECTOR CORPORATION, a Maryland
corporation        
 
               
 
               
By:
                             
 
  Name:   Brad Morrice        
 
  Title:   Vice Chairman, President and        
 
      Chief Operating Officer        

 